Campbell, J.,
delivered the opinion of the court.
The deed of Thomas J. Wells vested the fee-simple title of the land conveyed in the trustee named and his successors in the trust, and the estate of the beneficiaries named in the deed was coextensive with the title of the trustee. On the death of each beneficiary his or her interest in the land not legally disposed of by him or her devolved by descent upon heirs. The deed of Wells placed the property conveyed forever beyond his reach, and at his death he had no interest in it descendible to his heirs. There was no reversionary interest in Wells and no resulting trust as to the property conveyed. If his deed be regarded as purely voluntary no trust resulted to him, but the legal estate was in the trustee and the whole beneficial interest in his wife and children.

Affirmed.